EXHIBIT 10.1

 

FOURTEENTH AMENDMENT TO OFFICE LEASE

 

This Fourteenth Amendment to Office Lease (this "Fourteenth Amendment") is made
and entered into by and between ASP, Inc., the managing partner of Boulder Tower
Tenants in Common ("Landlord"), and HELMERICH & PAYNE, INC., a Delaware
corporation (the "Tenant"), effective on and as of the date on which Tenant
executes this Fourteenth Amendment, as set forth on the signature page (the
"Effective Date"). 

 

W I T N E S SETH

WHEREAS, Landlord and Tenant previously entered into that certain Office Lease
dated May 30, 2003, as amended by that certain First Amendment to the Lease
dated as of May 23, 2008,  Second Amendment to Lease dated December 13, 2011,
Third Amendment to Office Lease (with form of Fourth Amendment to Office Lease
attached thereto as Exhibit “B”) dated September 5, 2012, Fifth Amendment to
Office Lease dated December 26, 2012,  Sixth Amendment to Office Lease
dated April 24, 2013, Seventh Amendment to Office Lease dated September 16,
2013, Eighth Amendment to Lease dated March 24, 2014, Ninth Amendment to Office
Lease dated June 16, 2014, Fourth Amendment to Office Lease dated July 16, 2014;
Tenth Amendment to Office Lease dated November 26, 2014; Eleventh Amendment to
Office Lease dated February 18, 2015; Twelfth Amendment to Office Lease dated
June 30, 2015; and Thirteenth Amendment to Office Lease dated October 9,
2015 (collectively, the “Lease”); pursuant to which Landlord leases to Tenant
certain premises totaling 219,699 rentable square feet in the building commonly
known as Boulder Towers (the "Building"), located at 1437 South Boulder, Tulsa,
Oklahoma 74119 (the "Existing Premises"); and

WHEREAS, Landlord and Tenant desire to (i) renew the lease term applicable to a
certain portion of the Existing Premises which expires on April 30, 2017 and
(ii) to further expand the Existing Premises as hereafter set forth;

NOW, THEREFORE, pursuant to the foregoing, and in consideration of the mutual
covenants and agreements contained in the Lease and herein, the Lease is hereby
modified and amended as set out below:

1. Definitions.  All capitalized terms used herein shall have the same meaning
as defined in the Lease, unless otherwise defined in this Fourteenth Amendment.

2. Renewal of Suite 350.  Landlord and Tenant agree that Tenant’s lease of Suite
350, containing 2,990 square feet, and referenced as “Space 1” under the Eighth
Amendment to Office Lease, is hereby extended to have an expiration date of
April 30, 2018.  Annual Rental for said Suite 350 for the period of May 2, 2017
to April 30, 2018 shall be as follows:

   

Square Footage

Price/RSF

Annual Rent

Monthly Installment


2,990
$
12.00
$
35,880.00
$
2,990.00

 

Except as set forth above, all other terms and provisions of the Lease
applicable to the lease of Suite 350 will remain the same.

 

3. Expansion Space; Term; Rent.  Landlord and Tenant hereby confirm, stipulate
and agree that the Existing Premises shall be expanded as of the term
commencement date to include an additional 1,097 rentable square feet of office
space known as Suite M, which space is more particularly identified in red



--------------------------------------------------------------------------------

 



outline on Exhibit “A” attached hereto (the “Expansion Space”).  Landlord will
deliver possession of the Expansion Space on or before Effective Date of this
Fourteenth Amendment.  The term commencement date (“TCD”) and date of rent
commencement with respect to the Expansion Space will be April 1, 2017;
provided, however, in the event delivery of possession does not occur by the
Effective Date of this Fourteenth Amendment and any such delay is caused by
Landlord, then Tenant shall be entitled to receive from Landlord a rent credit
equal to one (1) day of free Annual Rent for every one (1) day of any such
delay.  Unless sooner terminated as provided in the Lease, and subject to the
renewal options contained in the Lease, the expiration date for the lease of the
Expansion Space will be January 31, 2025.  Annual Rental for the Expansion Space
payable by Tenant under the Lease will be $10,421.50 (to be paid in monthly
installments of $868.46).  With the Expansion Space, the total rentable square
feet of the Leased Premises is 220,796 rentable square feet and the total
rentable area of the Building is 521,802 rentable square feet.   

4.Tenant’s Share and Operating Expense Base. Tenant’s Share attributable to the
Expansion Space shall be .21%. Tenant’s Share attributable to the entire Leased
Premises after the addition on the TCD of the Expansion Space shall be
42.31%.  The Operating Expense Base for the Expansion Space shall mean the
amount of Operating Expenses for the calendar year 2016.   From and after the
TCD, the 5% cap on increases in Tenant’s Share attributable to the Expansion
Space as to increases in Operating Expenses, as set forth in Section 4.02(g) of
the H&P Lease, shall be applicable to the Expansion Space and Tenant’s Share
shall be made in reference to the base amount established in 2016.

5.Authority. Each of Landlord and Tenant represents and warrants to the other
that the execution, delivery and performance of this Fourteenth Amendment by
such party is within the requisite power of such party, has been duly authorized
and is not in contravention of the terms of such party’s organizational or
governmental documents.

6.Binding Effect. Each of Landlord and Tenant further represents and warrants to
the other that this Fourteenth Amendment, when duly executed and delivered, will
constitute a legal, valid, and binding obligation of Tenant, Landlord and all
owners of the Building, fully enforceable in accordance with its respective
terms, except as may be limited by bankruptcy, moratorium, arrangement,
receivership, insolvency, reorganization or similar laws affecting the rights of
creditors generally and the availability of specific performance or other
equitable remedies.

7.Successors and Assigns.  This Fourteenth Amendment will be binding on the
parties’ successors and assigns.

8.Brokers.  Tenant warrants that it has had no dealings with any broker or agent
other than CBRE, Inc. (the "Broker")  in connection with the negotiation or
execution of this Fourteenth Amendment.  Landlord shall indemnify and hold
Tenant harmless from and against any cost, expenses or liability for commissions
or other compensation or charges of Broker.  Tenant agrees to indemnify Landlord
and hold Landlord harmless from and against any and all costs, expenses or
liability for commissions or other compensations or charges claimed to be owed
by Tenant to any broker or agent, other than Broker, with respect to this
Fourteenth Amendment or the transactions evidenced hereby.

9.Amendments.  With the exception of those terms and conditions specifically
modified and amended herein, the Lease shall remain in full force and effect in
accordance with all its terms and conditions. In the event of any conflict
between the terms and provisions of this Fourteenth Amendment and the terms and
provisions of the Lease, the terms and provisions of this Fourteenth Amendment
shall supersede and control.



 

--------------------------------------------------------------------------------

 



10.Counterparts.  This Fourteenth Amendment may be executed in any number of
counterparts, each of which shall be deemed an original, and all of such
counterparts shall constitute one agreement. To facilitate execution of this
Fourteenth Amendment, the parties may execute and exchange facsimile
counterparts of the signature pages and facsimile counterparts shall serve as
originals.

 

11.Disclosure.  Members of the Boulder Towers Tenants in Common are licensed
real estate brokers in the State of Oklahoma and are affiliated with CBRE, Inc.;
they are also partners in Boulder Towers Tenants in Common, the Landlord.

 

IN WITNESS WHEREOF, the parties hereto have executed this Fourteenth Amendment
to be effective as of the day and year as set forth above.

 

LANDLORD:

By: ASP, Inc.

 

Managing Partner of

Boulder Towers Tenants in Common

 

 

By: /s/ William H. Mizener      

Name:William H. Mizener

Title:President

Date Executed: 3/10/17

 

 

TENANT:

 

Helmerich & Payne, Inc.

 

 

By:  /s/ John Bell

Name:John Bell

Title:Vice President, Corporate Services

Date Executed: March 8, 2017



--------------------------------------------------------------------------------